DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 7/12/2016. Claims 1, 3-7, 10-12, 15, 16, 19 and 20 have been amended. No claims have been cancelled or added. Claims 1-20 are pending and an action is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,419,836 (hereinafter Patent '836). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application omit additional limitations found the in the claims of Patent ‘836.

All limitations of Claim 1 of the instant application are comprised within a portion of claim 1 of Patent ‘836 resulting in the claim of the instant application omitting limitations found in claim 1 of Patent '836 which results in an obvious variation of the corresponding claim 1 of Patent ‘836 since all other remaining claimed subject matter and limitations are similar. Similar rationale is applied to the claims below.
All limitations of Claim 2 of the instant application are comprised within a portion of claim 1 of Patent ‘836.

All limitations of Claim 4 of the instant application are comprised within a portion of claim 1 of Patent ‘836.
All limitations of Claim 6 of the instant application are comprised within a portion of claim 1 of Patent ‘836.
All limitations of Claim 7 of the instant application are comprised within a portion of claim 2 of Patent ‘836.
All limitations of Claim 8 of the instant application are comprised within a portion of claim 3 of Patent ‘836.
All limitations of Claim 9 of the instant application are comprised within a portion of claim 3 of Patent ‘836.
All limitations of Claim 10 of the instant application are comprised within a portion of claim 3 of Patent ‘836.
All limitations of Claim 11 of the instant application are comprised within a portion of claim 4 of Patent ‘836.
All limitations of Claim 12 of the instant application are comprised within a portion of claim 3 of Patent ‘836.
All limitations of Claim 13 of the instant application are comprised within a portion of claim 5 of Patent ‘836.
All limitations of Claim 14 of the instant application are comprised within a portion of claim 5 of Patent ‘836.
All limitations of Claim 15 of the instant application are comprised within a portion of claim 5 of Patent ‘836.

All limitations of Claim 17 of the instant application are comprised within a portion of claim 7 of Patent ‘836.
All limitations of Claim 18 of the instant application are comprised within a portion of claim 7 of Patent ‘836.
All limitations of Claim 19 of the instant application are comprised within a portion of claim 8 of Patent ‘836.
All limitations of Claim 20 of the instant application are comprised within a portion of claim 5 of Patent ‘836.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,419,836 (hereinafter Patent '836) in view of Khan et al. US 2008/0032744 (hereinafter Khan). 

Claims 5 of the instant application is dependent upon rejected claim 1 which is recited in an obvious nature by claim 1 of Patent '836 with the only exceptions being that of the omission on additional limitations which are not recited in claim 1 of the instant application and the limitations found within the body of the claims relating to the indication comprising one of a modification any of the symbol numbering, subframe numbering and frequency & phase shift. 
This limitations, specifically the modification of the symbol numbering is taught by Khan in Paragraph 3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claimed limitations of the independent claim 1 of dependent claim 5 expressed in Patent .

Claims 1-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 14 and 15 of U.S. Patent No. 10,305, 653 (hereinafter Patent '653). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application omit additional limitations found the in the claims of Patent ‘653.

All limitations of Claims 1 and 4 of the instant application are comprised within a portion of claim 1 of Patent ‘653.
All limitations of Claim 2 of the instant application are comprised within a portion of claim 2 of Patent ‘653.
All limitations of Claim 3 of the instant application are comprised within a portion of claim 1 of Patent ‘653 (see the initialization value of the Gold sequence generator).
All limitations of Claim 5 of the instant application are comprised within a portion of claim 3 of Patent ‘653.
All limitations of Claim 6 of the instant application are comprised within a portion of claim 7 of Patent ‘653.
All limitations of Claim 7 of the instant application are comprised within a portion of claim 4 of Patent ‘653.
All limitations of Claim 8 of the instant application are comprised within a portion of claim 5 of Patent ‘653. 

All limitations of Claims 10 and 12 of the instant application are comprised within a portion of claim 5 of Patent ‘653.
All limitations of Claim 11 of the instant application are comprised within a portion of claim 6 of Patent ‘653.
All limitations of Claims 13 and 15 of the instant application are comprised within a portion of claim 9 of Patent ‘653.
All limitations of Claim 14 of the instant application are comprised within a portion of claim 9 of Patent ‘653 (see the initialization value of the Gold sequence generator).
All limitations of Claim 16 of the instant application are comprised within a portion of claim 10 of Patent ‘653.
All limitations of Claim 17 and 20 of the instant application are comprised within a portion of claim 14 of Patent ‘653.
All limitations of Claim 18 of the instant application are comprised within a portion of claim 14 of Patent ‘653 (see the initialization value of the Gold sequence generator).
All limitations of Claim 19 of the instant application are comprised within a portion of claim 15 of Patent ‘653.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-18 of U.S. Patent No. 10,715,291 (hereinafter Patent '291). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application omit additional limitations found the in the claims of Patent ‘291.


All limitations of Claim 3 of the instant application are comprised within a portion of claim 1 of Patent ‘291 (see the initialization value of the Gold sequence generator).
All limitations of Claim 5 of the instant application are comprised within a portion of claim 2 of Patent ‘291. 
All limitations of Claim 7 of the instant application are comprised within a portion of claim 3 of Patent ‘291. 
All limitations of Claims 8, 10 and 12 of the instant application are comprised within a portion of claim 4 of Patent ‘291. 
All limitations of Claim 9 of the instant application are comprised within a portion of claim 4 of Patent ‘291 (see the initialization value of the Gold sequence generator).
All limitations of Claim 11 of the instant application are comprised within a portion of claim 5 of Patent ‘291.
All limitations of Claims 13 and 15 of the instant application are comprised within a portion of claim 7 of Patent ‘291.
All limitations of Claim 14 of the instant application are comprised within a portion of claim 14 of Patent ‘291 (see the initialization value of the Gold sequence generator).
All limitations of Claim 16 of the instant application are comprised within a portion of claim 8 of Patent ‘291.
All limitations of Claim 17 of the instant application are comprised within a portion of claim 11 of Patent ‘291.
All limitations of Claim 18 of the instant application are comprised within a portion of claim 11 of Patent ‘291 (see the initialization value of the Gold sequence generator).

All limitations of Claim 20 of the instant application are comprised within a portion of claim 13 of Patent ‘291.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer readable medium which is comprised of transitory computer readable mediums which are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a receiver configured to receive” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a receiver configured to receive” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “receiver” coupled The term “receiver” does not connote a specific structure in a manner that a “receiver radio” would.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
The receiver is defined in the Applicant’s specification has comprising circuitry which does connote a specific structure which the receiver is comprised of and therefore no 112(b) rejection has been made for lack of structure because the Examiner has determined that the current interpretation of the receiver shall be receiver circuitry according to Page 22 Lines 4-6 of the Specification filed by Applicant on 7/12/2016 and also found in the corresponding PG Pub of the instant application in Paragraph 134.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kuchibhotla et al. US 2008/008485 (Ku).

Regarding claim 1, Ku teaches a method comprising: inserting an indication of a cyclic prefix length into a transmission [Ku, ¶21 and also see ¶15-16]; and 
sending the transmission [Ku, ¶21 and also see ¶15-16]. 

Regarding claim 8, Ku teaches an apparatus comprising: a processor (comprised within the base unit-Node-B of Figure 1, ¶9 of Ku) configured to insert an indication of a cyclic prefix length into a transmission; and a transmitter configured to send the transmission (see the rejection of claim 1. The rationale applied to the rejection of claim 1 is also applied to claim 8). 

Regarding claim 13, Ku teaches a method comprising: receiving a transmission and processing the received transmission to obtain an indication of a cyclic prefix length [Ku, Figure 6 and ¶21]. 

Regarding claim 17, Ku teaches an apparatus comprising: a receiver (wireless communication device has a receiver in Ku, ¶22) configured to receive a transmission; and a processor (Ku, ¶22 processor) configured to process the received transmission to obtain an indication of a cyclic prefix length (see the rejection of claim 13. The rationale applied to the rejection of claim 13 is also applied to claim 17).

Regarding claim 2, Ku teaches the method of claim 1, where the cyclic prefix length corresponds to one of a normal cyclic prefix length or an extended cyclic prefix length [Ku, ¶21 see the prefixes of different sizes/lengths]. 

Regarding claims 3 and 9, Ku teaches where inserting the indication comprises using at least one additional field for scrambling initialization of the transmission [Ku, ¶13 and ¶21-¶22 (the CP length indicator has several its which may be used to indicate scrambling initialization, which is similar to the Applicant’s specification which teaches wherein the scrambling initialization includes at least one field (or at least one bit) indicative of CP length in the Applicant’s specification as filed on, page 13, lines 5-10)]. 

Regarding claims 4 and 10, Ku teaches where the transmission comprises a downlink reference signal transmission ([See the Abstract of Ku and ¶15]). 



Regarding claim 6, Ku teaches the method of claim 1, where the method is performed within an evolved universal terrestrial radio access network [Ku, ¶12]. 

Regarding claim 7, Ku teaches a computer-readable medium storing program instructions, execution of the program instructions by a processor resulting in the steps of performing the method of claim 1 [Ku, ¶22]. 

Regarding claim 11, Ku teaches the apparatus of claim 8, where the apparatus comprises a network node, an access node, a relay node, a base station or an eNode B [Ku, ¶10]. 

Regarding claim 12, Ku teaches the apparatus of claim 8, where the apparatus comprises a node of an evolved universal terrestrial radio access network [Ku, ¶12].  

Regarding claims 14 and 18, Ku teaches where processing the received transmission comprises determining the indication based on a scrambling of the transmission  [Ku, ¶13 and ¶21-¶22 (the CP length indicator has several its which may be used to indicate scrambling initialization, which is similar to the Applicant’s specification which teaches wherein the scrambling initialization includes at least one field (or at least one bit) indicative of CP length in the Applicant’s specification as filed on, page 13, lines 5-10)]. 


Regarding claim 16, Ku teaches a computer-readable medium storing program instructions, execution of the program instructions by a processor resulting in the steps of performing the method of claim 13 [Ku, ¶22]. 

Regarding claim 19, Ku teaches the apparatus of claim 17, where the apparatus comprises a mobile station or a mobile phone [Ku, ¶9]. 

Regarding claim 20, Ku teaches the apparatus of claim 17, where the apparatus comprises a node of an evolved universal terrestrial radio access network [Ku, ¶12].

Claims 1-3, 8-9, 11 13, 14 17-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yang et al. US 2008/0043613 (hereinafter Yang).

Regarding claim 1, Yang teaches a method comprising: 
inserting an indication of a cyclic prefix length into a transmission [Yang, ¶23, Lines 10-14 and also see Yang, ¶30 (the indicator of the cyclic prefix length is inserted into a transmission as shown by the data structure of Figure 1, which depicts a constructed and encoded frame having a pBCH0 field which comprises the CP length indicator)]; and 
sending the transmission [Yang, ¶13, Lines 1-4 and ¶22, Lines 1-6 and 8-10, and ¶30 (the transmission is sent, wherein the transmission comprises the indicator of the CP length encoded in a field of the data structure of the transmission)]. 

Regarding claim 8, Yang teaches an apparatus comprising: 
a processor configured to insert an indication of a cyclic prefix length into a transmission [Yang, ¶ 23, Lines 10-14 and ¶30 (the base station which comprises a processor inserts and encodes the indicator of the cyclic prefix length into a field of the data structure to be transmitted)]; and 
a transmitter configured to send the transmission [Yang, ¶ 13, Lines 1-4 and Paragraph 22, Lines 1-6 and 8-10, and ¶30 (the base station transmits the indicator of the cyclic prefix length encoded to a field of the data structure to the mobile station)]. 

Regarding claim 2, Yang teaches the method of claim 1, where the cyclic prefix length corresponds to one of a normal cyclic prefix length or an extended cyclic prefix length [Yang, ¶8-¶9 (default-normal and flexible CP lengths) and ¶25 (longer-extended)]. 

Regarding claims 3 and 9, Yang teaches the method of claims 1 and 8 respectively, where inserting the indication comprises using at least one additional field for scrambling initialization of the transmission [Yang, Figure 2, Element 225, ¶28 (where the data structure is subjected to insertion of the indicator of the CP length in pBCH0, other fields of the data structure a utilized to convey information for initializing the scrambling of the transmission)]. 

Regarding claim 11, Yang teaches the apparatus of claim 8, where the apparatus comprises a network node, an access node, a relay node, a base station or an eNode B [Yang, Paragraphs 7 and 27]. 

Regarding claim 13, Yang teaches a method comprising: 
receiving a transmission [Yang, ¶28]; and 

Regarding claim 17, Yang teaches an apparatus comprising: a receiver configured to receive a transmission; and a processor configured to process the received transmission to obtain an indication of a cyclic prefix length [See the rejection of clam 13 above].

Regarding claims 14 and 18, Yang teaches where processing the received transmission comprises determining the indication based on a scrambling of the transmission [Yang, Figure 2, Elements 205-230]. 

Regarding claim 19, Yang teaches the apparatus of claim 17, where the apparatus comprises a mobile station or a mobile phone [Yang, Paragraphs 12-13]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 10 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claims 1 and 8 respectively above, and further in view of Malladi et al. US 2008/0072269 (hereinafter Malladi).

Regarding claims 4  and 10, Yang teaches the method of claims 1 and 8 respectively, where the transmission comprises a downlink reference signal transmission ([Yang, Figures 2-3] the DRS transmission is common for the cyclic prefixes of Figures 2-3 which are necessary for the CP transmission), though Yang does not explicitly recite the reference signals.
However, Malladi teaches wherein the transmission comprises a downlink reference signals transmission [Malladi, Figure 7, Step 710, ¶41 and ¶46 ()] 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to combine the teachings of Yang, indicating a downlink transmission using a CP and an indication of CP length, with the teachings of Malladi, indicating a ability to perform the reception of a downlink transmission using the expected CP and downlink reference signals of the downlink transmission. The resulting benefit of the combination would have been the ability to increase reliability of the receipt and decoding of the transmission by utilizing long cyclic prefixes and dense downlink reference signal structures for each of the OFDM symbols used for transmitting the P-BCH [Malladi, ¶41].  

Claim 5 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claim 1 above, and further in view of Rajagopal et al. US 2008/0056343 (hereinafter Raj)

However, Raj, teaches that is comprises at least one of: at least a portion of an orthogonal frequency division multiplexing symbol numbering that is modified, at least a portion of a subframe numbering that is modified, a frequency shift that is modified and a phase shift that is modified [Raj, Figure 3 ¶36 which discusses at least wherein the OFDM symbol number is modified].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to combine the teachings of Yang, indicating a downlink transmission using a CP and an indication of CP length, with the teachings of Raj, indicating an ability to modify the OFDM symbol numbering. The resulting benefit of the combination would have been the ability to increase reliability of the receipt and decoding of the transmission by utilizing a number of symbols having CP to ensure reception of the signal and reduce the effects of the distortion introduced during the transmission of the signal over the communication channel [Raj, ¶4].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467